Citation Nr: 0315472	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  94-15 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to an increased rating for arthritis of the 
right foot, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for arthritis of the 
left foot, currently evaluated as 10 percent disabling.

3. Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.

4. Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.

5. Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left hip.

6. Entitlement to an increased rating for arthritis and disc 
disease of the lumbosacral spine, currently evaluated 40 
percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
August 1957 and from December 1961 to January 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  When the case was most recently before the Board 
in October 2000, it was remanded to the RO for further 
development.  It was returned to the Board in June 2003 for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for 
January 2001 VA examinations which are necessary to 
substantiate his claims for increase.

2.  The veteran's left hip disability is manifested by pain 
on motion; the veteran is able to flex his left thigh beyond 
45 degrees and to abduct the thigh beyond 10 degrees



CONCLUSIONS OF LAW

1.  An increased rating for arthritis of the right foot is 
not warranted.  38 C.F.R.       § 3.655(a), (b) (2002).

2.  An increased rating for arthritis of the left foot is not 
warranted.  38 C.F.R. § 3.655(a), (b) (2002).

3.  An increased rating for arthritis of the right knee is 
not warranted.  38 C.F.R. § 3.655(a), (b) (2002).

4.  An increased rating for arthritis of the left knee is not 
warranted.  38 C.F.R. § 3.655(a), (b) (2002).

5.  An increased rating for arthritis and disc disease of the 
lumbosacral spine is not warranted.  38 C.F.R. § 3.655(a), 
(b) (2002).

6.  The criteria for an initial evaluation in excess of 10 
percent for arthritis of the left hip have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.41, 
4.45, 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities at 
issue.  

A VA orthopedic examination was conducted in October 1993.  
The examiner noted that the veteran's claims folder was not 
available for review.  The veteran reported that he had 
injured his low back during basic training in 1954 and that 
it had bothered him intermittently since that time.  He 
denied radiation to his lower extremities.  He indicated that 
his back had been X-rayed and that he was told he had 
arthritis.  The veteran reported an injury to his left hip 
and knee in 1977.  He complained of constant pain, worse on 
bending and walking.  The veteran denied any problem with his 
feet.  Examination of the veteran's lumbosacral spine 
revealed a normal appearance without deformity.  There was 
marked diffuse tenderness but no paraspinal spasm.  Straight 
leg raising was positive bilaterally at 25 degrees.  Range of 
motion testing indicated forward flexion to 25 degrees, 
backward extension to 30 degrees, lateral flexion to 40 
degrees bilaterally and rotation to 35 degrees bilaterally.  
The veteran complained of pain on all movement, but the 
examiner indicated that there was no objective evidence of 
pain.  The veteran's hips appeared normal bilaterally, with 
no swelling, erythema or tenderness.  There was no crepitus.  
The veteran could flex to 130 degrees, extend to 10 degrees, 
abduct to 40 degrees and adduct to two degrees.  External 
rotation was to 50 degrees and internal rotation was to 35 
degrees.  Examination of the veteran's knees revealed normal 
appearance without deformity.  There was no swelling, fluid, 
heat, erythema or crepitus.  There was marked and diffuse 
tenderness bilaterally.  There was no contracture, 
subluxation or instability.  Range of motion bilaterally was 
extension to zero degrees and flexion to 125 degrees.  
Examination of the veteran's feet showed normal appearance 
without deformity.  Color, temperature and vasculature were 
normal.  The examiner concluded that both feet were normal 
anatomically and functionally.  The veteran arose and stood 
normally and his gait was independent with a mild limp to the 
left.  The veteran refused to heel and toe walk.  The 
diagnoses were chronic strain of the cervical and lumbosacral 
spine and chronic sprains of the knees and left hip.

In June 1996 the Board remanded the veteran's case to the RO 
for additional development.

A VA examination was performed in July 1996.  The examiner 
noted that the veteran seemed withdrawn and vague about the 
accuracy of some of his problems.  His affect was reported to 
be strange.  On examination of his back the veteran stood 
fairly erect.  He complained of pain in his low back.  
Flexion of the back was to 60 degrees and extension was to 25 
degrees with complaints of pain.  The veteran was unable to 
squat fully secondary to pain.  Deep tendon reflexes were not 
elicited at the knees or ankles, and the examiner opined that 
the veteran may be voluntarily holding back.  Examination of 
the knees showed them to be grossly normal in appearance.  
Range of motion of the right knee was from zero to 130 
degrees and range of motion of the left knee was from zero to 
140 degrees.  The veteran's knees were stable and there was 
no crepitus.  With regard to the veteran's feet, the examiner 
noted that he could move them passively but that the veteran 
could not dorsiflex or plantar flex his toes.  The veteran's 
left hip showed forward flexion to 135 degrees, extension to 
20 degrees, abduction to 40 degrees, adduction to 20 degrees, 
internal rotation to 30 degrees and external rotation to 40 
degrees.  There was no crepitus or objective evidence of 
significant pain.  The diagnoses were mild degenerative 
changes of the hips and knees and degenerative disc disease 
of the lumbar spine.

In a June 1997 addendum, the VA examiner indicated that he 
had reviewed the claims folder and X-rays taken at the July 
1996 examination.  He provided diagnoses of mild degenerative 
changes of the hips and knees and degenerative disc disease 
of the lumbar spine, particularly at the L2-L3 and L5-S1 
levels.

VA radiographic reports from September 1998 indicate that 
magnetic resonance imaging was performed on the veteran's 
knees.  An impression of  meniscal tear and degenerative 
joint disease was given for the left knee, and an impression 
of meniscal tear was given for the right knee.  X-rays 
revealed minimal evidence of degenerative change.

The Board again remanded the veteran's case for additional 
development in October 1998, finding that the current 
examinations were insufficient for rating purposes.

The veteran submitted to a VA orthopedic examination in 
December 1998.  The examiner noted that the veteran's claims 
folder had been reviewed.  The veteran complained of 
intermittent pain in both hips, knees and feet, primarily on 
prolonged sitting.  He indicated that Motrin provided some 
relief.  Examination of the veteran's hips revealed no 
swelling, fluid, heat, erythema, tenderness, crepitus or 
laxity.  Range of motion revealed flexion to 120 degrees, 
extension to 10 degrees, abduction to 30 degrees, adduction 
to 15 degrees, external rotation to 50 degrees and internal 
rotation to 25 degrees.  Examination of the veteran's knees 
revealed no swelling, fluid, heat, or erythema.  There was 
moderate diffuse tenderness bilaterally.  There was mild 
crepitus bilaterally on extension.  There was no subluxation, 
contracture, laxity or instability of the knees.  Range of 
motion was zero to 135 degrees.  Examination of the veteran's 
feet showed mild bunion formation of both first metatarsal 
phalangeal joints.  There was no heat, erythema or 
tenderness.  Temperature, color, and vasculature were normal 
and all digits had normal ranges of motion.  The arches were 
well preserved and there was no significant callous 
formation.  The veteran was noted to arise and ambulate 
slowly.  He used a cane in his right hand for ambulation but 
did not appear to require it.  His gait was slow and revealed 
a mild limp on the right.  He could not walk on his heels or 
toes.  He could squat with moderate difficulty.  The 
impressions were torn posterior medial meniscus of both 
knees, mild degenerative arthritis of both hips and mild 
bunion formation of both first metatarsal phalangeal joints.  
The examiner opined that the veteran's pain could 
significantly limit his functional ability during flare-ups 
and on repeated use.  He concluded that there would be no 
additional loss of range of motion.  He found no evidence of 
any weakened movement, excess fatigability or incoordination.

An additional VA examination was conducted in May 1999.  The 
examiner noted that the claims folder was not available for 
review.  Examination of the lumbosacral spine showed moderate 
diffuse tenderness but no paraspinal spasm.  Straight leg 
raising was negative bilaterally.  Range of motion testing 
revealed forward flexion to 30 degrees, extension to 10 
degrees, lateral flexion to 30 degrees bilaterally and 
rotation to 25 degrees bilaterally.  The veteran claimed pain 
on all movement and the inability to move beyond the limits 
stated by the examiner, but the examiner noted that there was 
no objective evidence of pain.  The veteran arose and stood 
normally.  He used a cane to ambulate but did not appear to 
require it.  He ambulated independently without a limp.  He 
refused to walk on his heels or toes.  He refused to hop or 
squat.  Neurological examination was normal.  The impression 
was chronic strain of the lumbosacral spine.

A May 1999 VA treatment note indicates the veteran's 
complaints of acute chronic knee pain.  The veteran reported 
that he had received steroid shots in the past and that they 
had significantly reduced his pain.  

The veteran underwent partial synovectomy and chrondroplasty 
of the right knee in June 1999.  The preoperative diagnosis 
was internal derangement and posterior horn medial meniscal 
tear of the right knee.

An October 1999 VA treatment note indicates that the veteran 
had experienced another flare-up of his arthritis and 
requested cortisone injections in his knees.

A record from the VA medical center indicates that the 
veteran was scheduled for an examination in November 1999 but 
failed to report.  

VA orthopedic progress notes for November and December 1999 
indicate that the veteran had undergone bilateral knee 
arthroscopy with resolution of his pain in the right knee.  
The veteran reported that his left knee remained painful post 
surgery, but that the pain was controlled with medication.  
He subsequently reported improvement in the left knee but 
that it still felt pretty bad.  On physical examination the 
veteran continued to have a bit of medial joint line 
tenderness and some patellofemoral crepitus.  X-rays revealed 
some narrowing of the medial femoral and tibial compartment 
but no significant change since May 1999.

The veteran underwent physical therapy in January and 
February 2000.  He also had injections to his left knee.  In 
April 2000 the veteran reported that he was doing well since 
the injections.  His primary complaint was of right knee 
pain.  His range of motion was noted to be good.  The veteran 
was scheduled to undergo right knee injections.

The veteran was scheduled for VA orthopedic and neurological 
examinations in January 2001 but failed to report.

In January 2002 the RO contacted the veteran via letter, 
indicating that he had failed to report for his VA 
examinations.  The RO instructed the veteran to reply if he 
was prepared to report for an examination.  He was informed 
of the law pertaining to failure to report for a VA 
examination.  

The RO contacted the veteran via telephone in March 2003.  
The veteran indicated that he had nothing further to submit 
in support of his claim.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, July 2001 and January 2002 letters 
from the RO to the veteran, and the Board's June 1996, 
October 1998 and October 2000 remands of the claims, the 
veteran has been informed of the requirements for the 
benefits sought on appeal, the evidence and information 
needed to substantiate the claims, the information required 
of the veteran to enable the RO to obtain evidence on his 
behalf, the assistance that VA would render in obtaining 
evidence on the veteran's behalf, and the evidence that the 
RO has obtained.  Therefore, the Board is satisfied that VA 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Private and VA treatment records have been associated with 
the claims folder.  The RO has afforded the veteran VA 
examinations of his service-connected disabilities.  
Unfortunately, the Board has found that those examinations 
are not sufficient for rating purposes.  The veteran failed 
to report for scheduled examinations in November 1999 and 
January 2001, and offered no explanation for such failure.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available evidence or information.  Therefore, the Board 
is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

When entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of 38 C.F.R. § 3.655 as appropriate.  38 
C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for an increase, the claim shall 
be denied.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be decided based on the 
evidence of record.  38 C.F.R. § 3.655(b). 


i.  Increased rating for Arthritis of the Feet

The veteran's arthritis of the feet is currently evaluated as 
10 percent disabling for each foot pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  The Board notes that there is 
no diagnostic code for limitation of motion of the toes or 
foot.  

Residuals of a foot injury warrant a 10 percent evaluation if 
they are moderate, a 20 percent evaluation if they are 
moderately severe or a 30 percent evaluation if they are 
severe. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

A 10 percent evaluation is warranted for severe unilateral 
hallux valgus if equivalent to amputation of the great toe, 
or if operated with resection of the metatarsal head. 38 
C.F.R. § 4.71a, Diagnostic Code 5280.

The medical evidence of record indicates that the veteran has 
some limitation of motion of his great toes, and X-rays 
indicate degenerative changes of the feet.  The October 1993 
VA examiner noted that the veteran's feet were normal 
anatomically and functionally.  The July 1996 examiner noted 
that the veteran could not flex his toes.  Bunion formation 
was noted in December 1998, but the range of motion of the 
digits of the veteran's feet was normal.  

The Board notes that an additional VA examination is 
necessary to establish the veteran's entitlement to a rating 
in excess of 10 percent for arthritis of the feet.  In this 
regard, the Board notes the medical evidence of record does 
not support the assignment of a rating in excess of 10 
percent for either foot.  Because the veteran has 
continuously contended that his foot disability is worse than 
is reflected by the currently assigned ratings, the Board 
determined that an additional VA examination was necessary.  
The Board also determined that the evidence contained in the 
record was not sufficient for rating purposes.  However, 
despite notification of his scheduled examination at his 
address of record, the veteran failed to report.  He has 
offered no explanation for his failure to present for the 
January 2001 VA examination.  Therefore, his claim for 
increased ratings for arthritis of the feet must be denied.  
38 C.F.R. § 3.655.

ii.  Increased Ratings for Arthritis of the Knees

The arthritis of the veteran's knees is also evaluated under 
Diagnostic Code 5003.  
Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2002).

A noncompensable evaluation is warranted where flexion of the 
leg is limited to 60 degrees, a 10 percent rating is 
warranted where flexion of the leg is limited to 45 degrees 
and a 20 percent rating is warranted where flexion is limited 
to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees and a 20 percent rating is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight 
or a 20 percent evaluation if it is moderate.  A 30 percent 
evaluation is warranted where such impairment is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Removal of the semilunar cartilage warrants a 10 percent 
evaluation where it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

The veteran's degenerative arthritis of the knees is 
currently evaluated as 10 percent disabling for each knee.  
The veteran underwent arthroscopy on both knees in 1999.  He 
subsequently had injections of both knees, after which he 
reported significant improvement.  In this regard, the Board 
notes the medical evidence of record does not support the 
assignment of a rating in excess of 10 percent for either 
knee.  As noted above, degenerative arthritis is evaluated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  Despite 
the veteran's argument that his arthritis of the knees 
warrants a higher evaluation, the medical evidence of record 
consistently shows that the limitation of motion of the 
veteran's knees would be rated as noncompensable under the 
diagnostic codes for limitation of flexion and extension.  In 
fact, the veteran retains significant range of motion of his 
knees.  The limitation of motion of the veteran's knees 
clearly does not more nearly approximate that required for a 
20 percent evaluation than required for a 10 percent 
evaluation.  The Board has also considered other, potentially 
applicable diagnostic codes.  However, there is no evidence 
of recurrent subluxation or lateral instability, so a higher 
rating under Diagnostic Code 5257 is not warranted. 

The Board has concluded that an additional VA examination is 
necessary to establish the veteran's entitlement to a rating 
in excess of 10 percent for arthritis of each knee.  However, 
despite notification of his scheduled examination at his 
address of record, the veteran failed to report.  He has 
offered no explanation for his failure to present for the 
January 2001 VA examination.  Therefore, his claim for 
increased ratings for arthritis of the knees must be denied.  
38 C.F.R. § 3.655.

iii.  Initial Rating for Arthritis of the Left Hip

The veteran's left hip disability has been evaluated as 10 
percent disabling from the date of grant of service 
connection, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

A 10 percent evaluation is warranted where extension of the 
thigh is limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic 
Code 5251.  Where flexion of the thigh is limited to 45 
degrees, a 10 percent evaluation is warranted.  Limitation of 
flexion to 30 degrees will be evaluated as 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Review of the record discloses that the veteran's left hip 
disability is manifested primarily by pain on motion, with no 
tenderness, crepitus or laxity.  The medical evidence does 
not show limitation of motion in excess of that contemplated 
by a 10 percent rating.  The VA examination reports indicate 
range of motion of the hip consistent with the assigned 
evaluation of 10 percent.  Furthermore, there has been no 
evidence of swelling, heat, fluid, erythema, tenderness or 
laxity.  In fact, the veteran retains nearly full range of 
motion of the left hip.  However, VA examiners have not 
addressed fatigability or functional impairment due to pain.  
The Board therefore determined that an additional examination 
was necessary.  Despite notification of his scheduled 
examination at his address of record, the veteran failed to 
report.  He has offered no explanation for his failure to 
present for the January 2001 VA examination.  Therefore, this 
initial evaluation claim must be decided on the evidence of 
record, which fails to show functional impairment in excess 
of that contemplated by the assigned rating.  

iv.  Increased Rating for Low Back Disability

The veteran's low back disability is currently evaluated as 
40 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, which provides that limitation of 
motion of the lumbar spine warrants a 10 percent evaluation 
if it is slight, a 20 percent evaluation if it is moderate or 
a 40 percent evaluation if it is severe.

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2002).

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) provides that 
a rating of 40 percent is warranted for severe lumbosacral 
strain with listing of the spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above symptoms and abnormal mobility on forced motion.  A 
higher rating is not available under this diagnostic code.

Intervertebral disc syndrome will be rated as 40 percent 
disabling where there is severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A 60 percent 
evaluation is warranted where the disorder is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

During the pendency of this claim, the criteria for 
evaluating intervertebral disc syndrome were revised.  The 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33,422 (2000).

Under the amended criteria, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  If there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, a 60 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent evaluation is 
warranted.  67 Fed. Reg. 54345-54349 (August 22, 2002).

The veteran's low back disability has been most recently 
described as chronic strain of the lumbosacral spine.  The 
medical evidence of record indicates that he experiences 
significant limitation of motion, which the Board concludes 
is appropriately evaluated as severe under the applicable 
diagnostic code.  While the veteran has been noted to 
complain of pain throughout all ranges of motion of the 
lumbar spine, examiners have repeatedly indicated that there 
is no objective evidence of such pain.  In October 2000 the 
Board determined that the medical evidence of record was not 
sufficient for rating purposes and remanded the case to the 
RO so that a new examination could be conducted.  Despite 
notification of his scheduled examination at his address of 
record, the veteran failed to report.  He has offered no 
explanation for his failure to present for the January 2001 
VA examination.  Therefore, his claim for an increased rating 
for low back disability must be denied.  38 C.F.R. § 3.655.


ORDER

Entitlement to an increased rating for arthritis of the right 
foot is denied.

Entitlement to an increased rating for arthritis of the left 
foot is denied.

Entitlement to an increased rating for arthritis of the right 
knee is denied.

Entitlement to an increased rating for arthritis of the left 
knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the left hip is denied.

Entitlement to an increased rating for arthritis and disc 
disease of the lumbosacral spine is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

